

114 S3259 IS: Forensic Science and Standards Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3259IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish scientific standards and protocols across forensic disciplines, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Forensic Science and Standards Act of 2016. 2.FindingsCongress finds that—
 (1)at the direction of Congress, the National Academy of Sciences led a comprehensive review of the state of forensic science and issued its findings in a 2009 report, Strengthening Forensic Science in the United States: A Path Forward;
 (2)the report's findings indicate the need for independent scientific research to support the foundation of forensic disciplines;
 (3)the report stresses the need for standards in methods, data interpretation, and reporting, and the importance of preventing cognitive bias and mitigating human factors; and
 (4)according to the report, forensic science research is not financially well-supported, and there is need for a unified strategy for developing a forensic science research plan across Federal agencies.
 3.DefinitionsIn this Act: (1)CommissionThe term Commission means the National Commission on Forensic Science, a Federal advisory committee established under section 9.
 (2)Coordinating OfficeThe term Coordinating Office means the National Forensic Science Coordinating Office established under section 4(b). (3)Forensic scienceThe term forensic science means the scientific and technical practice, including all tests, methods, measurements, and procedures, applied to the collection, evaluation, and analysis of physical and digital evidence, for use in investigations and legal proceedings.
 (4)Standards development organizationThe term standards development organization means a domestic or an international organization that plans, develops, establishes, or coordinates voluntary consensus standards using procedures that incorporate openness, a balance of interests, consensus, due process, and an appeals process.
			4.National Forensic Science Research Initiative
			(a)Establishment
 (1)In generalThere is established a National Forensic Science Research Initiative to improve, expand, and coordinate Federal research in the forensic sciences.
 (2)Duties and responsibilitiesThe Director of the Office of Science and Technology Policy shall carry out the duties and responsibilities of the National Forensic Science Research Initiative.
 (3)Federal participationFederal participation shall include—
 (A)the National Science Foundation; (B)the National Institute of Standards and Technology;
 (C)the Department of Justice; and (D)other Federal agencies contributing to research in forensic science.
					(b)National forensic science coordinating office
 (1)EstablishmentThere is established a National Forensic Science Coordinating Office, with a full-time director and additional staff, as needed, to be located at the Office of Science and Technology Policy.
 (2)DirectorThe Director of the Coordinating Office shall be a senior Federal agency manager with appropriate expertise detailed to the Office of Science and Technology Policy for a period of 3 years. Responsibility for providing a director shall rotate among the Federal agencies participating in the National Forensic Science Research Initiative.
 (3)Duties of the DirectorThe Director shall be responsible for carrying out this section, including coordinating the development of a unified Federal research strategy under subsection (d), working with Federal agencies to execute the research strategy, and overseeing periodic reviews of the National Forensic Science Research Initiative.
 (4)FundingResponsibility to fund the Coordinating Office shall be shared by the Federal agencies participating in the National Forensic Science Research Initiative. Such Federal agencies may dedicate additional full-time or part-time staff to the Coordinating Office, as appropriate, to sustain ongoing activities, facilitate special studies, and provide additional support.
 (c)Report on forensic scienceNot later than 180 days after the date of enactment of this Act— (1)the Director of the National Science Foundation, in consultation with the Director of the National Institute of Standards and Technology, the Attorney General, and the Director of the Coordinating Office shall contract with the National Research Council or a similar external, independent scientific entity to conduct a study and develop a report that—
 (A)assesses progress made in addressing issues identified in the National Research Council’s report entitled Strengthening Forensic Science in the United States: A Path Forward, issued in February, 2009;
 (B)identifies the most critical challenges in forensic science that require further research to— (i)strengthen the scientific foundation of existing forensic science disciplines; and
 (ii)support the development of emerging forensic science disciplines; (C)makes recommendations regarding research that will help address the challenges identified under subparagraph (B), including recommendations to identify mechanisms to accomplish that research;
 (D)takes into account previous studies and reports; and (E)takes into account the expertise and needs of Federal, State, local, and tribal forensic science practitioners, law enforcement, the legal community, victim advocate organizations, and organizations that defend the wrongfully convicted; and
 (2)the entity contracted under paragraph (1) shall submit the report under that paragraph to the Director of the National Science Foundation, the Director of the National Institute of Standards and Technology, the Attorney General, and Congress.
 (d)Unified federal research strategyThe Coordinating Office shall coordinate with relevant Federal agencies for— (1)the development of a unified Federal research strategy that—
 (A)specifies and prioritizes the short-term and long-term research necessary to enhance the establishment, validity, and reliability of the forensic science disciplines, including specific milestones and objectives as appropriate;
 (B)is consistent with the recommendations in the report required by subsection (c); (C)describes the role of each Federal agency in supporting the specific areas of research identified in subparagraph (A); and
 (D)describes common metrics and other evaluation criteria that will be used to assess progress toward achieving the priorities, milestones, and objectives identified under subparagraph (A); and
 (2)the development of any necessary programs, policies, and budgets to support the implementation of the research strategy developed under paragraph (1), including mechanisms for joint-agency review of research proposals, for interagency co-funding of research activities, and for information sharing across agencies.
 (e)ConsultationIn developing and implementing the unified Federal research strategy, the Director of the Coordinating Office shall consult with forensic science practitioners, as appropriate, to ensure that the unified Federal research strategy takes into account practical applications and implementations of the research identified under subsection (d)(1)(A).
 (f)Annual reportThe Coordinating Office shall submit an annual report to Congress, not later than 90 days after the submission of the President’s annual budget request, that includes—
 (1)the budget for the National Forensic Science Research Initiative for each agency that participates in the program; and
 (2)a description of progress made toward achieving the priorities, milestones, and objectives identified in the unified Federal research strategy for the previous fiscal year.
				5.Implementation of forensic science research recommendations
 (a)EstablishmentFederal agencies participating in the National Forensic Science Research Initiative, including the National Science Foundation, the National Institute of Standards and Technology, and the Department of Justice, in partnership with the Director of the Coordinating Office, shall improve the foundation and practice of forensic science in the United States by—
 (1)conducting or supporting research consistent with the unified Federal research strategy developed under section 4(d);
 (2)building relationships between forensic science practitioners and members of the research community;
 (3)encouraging and promoting the education and training of a diverse group of people to be leaders in the interdisciplinary field of forensic science; and
 (4)broadly disseminating the results of the research conducted or supported under paragraph (1). (b)Merit reviewEach external forensic science research grant awarded by a Federal agency under this section shall be subject to a competitive merit review process that shall—
 (1)be conducted by individuals qualified to evaluate the scientific merit of the proposed research activity; and
 (2)evaluate the proposed research activity by criteria that include— (A)the ability of each proposed research activity to advance knowledge and understanding relevant to the forensic sciences and to benefit society or advance desired societal outcomes;
 (B)the potential for the research activity to explore creative, original, or transformative concepts; (C)the qualifications of the individual, team, or organization proposing the research activity and the adequacy of the research plans; and
 (D)the adequacy of the resources available to the individual, team, or organization proposing the research activity.
 (c)PublicationResearch conducted from grants awarded under this section by Federal agencies shall take into consideration the requirements of peer-reviewed scientific journals and encourage the communication and open exchange of data and results to other agencies, policymakers, and the public.
			6.Forensic science research challenges
			(a)Prizes and challenges
 (1)In generalA Federal agency may assist in satisfying the research needs and priorities identified in the unified Federal research strategy developed under section 4(d) by using prizes and challenges under the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621 et seq.) or under any other provision of law, as appropriate.
 (2)PurposesThe purpose of a prize or challenge under this section, among other possible purposes, may be— (A)to determine or develop the best data collection practices or analytical methods to evaluate a specific type of forensic data;
 (B)to quantify or improve the efficiency, reliability, or accuracy of an analytical method; (C)to design new methodologies to integrate evidence collection, documentation, and analysis at crime scenes; or
 (D)to address other topics as proposed by the forensic science community. (b)Forensic data setsThe Director of the National Institute of Standards and Technology or the Attorney General shall provide or contract with a non-Federal party to prepare, if necessary for a prize carried out under this section, a sufficient set of data or samples, including associated digital data that could be shared without limitation and physical specimens that could be shared with qualified parties, for purposes of a prize or challenge.
			7.Forensic science research at the National Science Foundation
 (a)GrantsThe Director of the National Science Foundation shall award forensic science basic research grants to improve the foundation and practice of forensic science in the United States, consistent with the Foundation’s mission and the recommendations in the unified Federal research strategy developed under section 4(d).
			(b)Forensic science research centers
 (1)In generalThe Director of the National Science Foundation shall award grants to support one or more forensic science research centers—
 (A)to conduct research consistent with the unified Federal research strategy developed under section 4(d) and with the Foundation’s mission;
 (B)to help build relationships between forensic science practitioners and members of the research community;
 (C)to encourage and promote the education and training of a diverse group of people to be leaders in the interdisciplinary field of forensic science; and
 (D)to broadly disseminate the results of the research conducted under subparagraph (A). (2)Limitation on use of fundsNo funds authorized under this section may be used to construct or renovate a building or structure.
 (3)ReportsEach forensic science research center shall submit an annual report to the Director of the National Science Foundation, at such time and in such manner as the Director may require, that contains a description of the activities the center carried out with the funds received under this section.
				(c)Evaluation
 (1)In generalThe Director of the National Science Foundation shall conduct a comprehensive evaluation of the Foundation’s full portfolio of forensic science research and education grants every 4 years—
 (A)to determine whether the research supported under the grants is contributing to the objectives of improving the foundation and practice of forensic science in the United States; and
 (B)to evaluate the extent to which the research is contributing toward the priorities and objectives described in the unified Federal research strategy developed under section 4(d).
 (2)Report to CongressThe Director of the National Science Foundation shall report to Congress the results of each comprehensive evaluation under paragraph (1).
				8.Forensic science and standards at NIST
 (a)In generalThe Director of the National Institute of Standards and Technology shall— (1)conduct research supporting the development and dissemination of methods, standards, and technical guidance for forensic science measurements; and
 (2)identify and coordinate the development of voluntary consensus forensic science standards, including—
 (A)methods, standards, and technical guidance, including protocols and best practices, for analysis and interpretation;
 (B)technical standards useful in the development of products employed by forensic science practitioners;
 (C)standard content, terminology, and parameters to be used in reporting the results and interpretation of forensic science measurements, tests, and procedures; and
 (D)standards for the interoperability of forensic science-related technology and databases. (b)Validation programThe Director of the National Institute of Standards and Technology shall—
 (1)develop forensic science measurement standards, standard reference materials, standard reference data, and other reference materials to support forensic science disciplines and associated measurements;
 (2)test and validate existing forensic science standards, as appropriate; and (3)provide independent validation of forensic science measurements and methods, as appropriate.
 (c)ConsultationIn carrying out its responsibilities under subsection (a), the Director of the National Institute of Standards and Technology, as appropriate, shall consult with, and in carrying out its responsibilities under subsection (a)(1) may partner or contract with—
 (1)standards development organizations and other stakeholders, including the Department of Justice and other relevant Federal agencies; and
 (2)testing laboratories, State and local forensic science practitioners, and certification and accreditation bodies.
 (d)PrioritizationWhen prioritizing its responsibilities under subsection (a), the Director of the National Institute of Standards and Technology shall consider—
 (1)the unified Federal research strategy developed under section 4(d); and (2)the recommendations of the scientific area committees established under subsection (f).
 (e)Public review and commentThe Director of the National Institute of Standards and Technology shall ensure that any proposed voluntary consensus standards, guidelines, or methods developed by the National Institute of Standards and Technology under this section are publically available, and that the forensic community has an opportunity for public review and comment on voluntary consensus standards.
			(f)Center of excellence
 (1)In generalThe Director of the National Institute of Standards and Technology shall establish and operate a competitively selected Center of Excellence focusing on measurement sciences, technology, and standards in forensic science with the following objectives:
 (A)To improve the standards of practice in the forensic sciences in the United States. (B)To produce research collaborations among the National Institute of Standards and Technology, academia, forensic science practitioners, and industry focused on accelerating innovations and new technology development in the forensic sciences.
 (C)To fund the development of new forensics techniques, including automated testing methodologies, and to help transition these techniques to industry and practitioners.
 (D)To evaluate new and existing forensic techniques in terms of reliability, cost effectiveness, and other metrics, as appropriate, and to help transition these techniques to industry and practitioners.
 (E)To provide training opportunities for undergraduate, graduate, and postdoctoral students in measurement science, as is relevant to the forensic disciplines.
 (F)To encourage interdisciplinary research in the forensic sciences by leveraging access to unique National Institute of Standards and Technology facilities and expertise, as appropriate.
 (G)To broadly disseminate the results of the National Institute of Standards and Technology forensic science research.
 (2)EvaluationThe Director of the National Institute of Standards and Technology shall conduct a comprehensive evaluation of the Center of Excellence every 4 years—
 (A)to determine whether the Center of Excellence is achieving the objectives outlined in paragraph (1); and
 (B)to evaluate the extent to which the Center of Excellence is contributing toward the priorities and objectives described in the unified Federal research strategy developed under section 4(d).
 (3)Report requirementThe Director of the National Institute of Standards and Technology shall report to the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate, the Committee on Science, Space, and Technology and the Committee on the Judiciary of the House of Representatives, and the Director of the Coordinating Office the results of each comprehensive evaluation under paragraph (2).
				(g)Scientific area committees
 (1)In generalThe Director of the National Institute of Standards and Technology shall establish scientific area committees to identify gaps in and opportunities for standards development in the forensic sciences. The scientific area committees shall be administered by the Director of the National Institute of Standards and Technology.
				(2)Duties
 (A)In generalThe scientific area committees shall be the primary mechanism for identifying and coordinating the development of voluntary consensus forensic science standards as described in subsection (a). The scientific area committees shall submit, for consideration by forensic science stakeholders and by the Commission established in section 9, recommendations on these forensic science standards. In accomplishing this objective, the scientific area committees shall—
 (i)encourage information exchange within the forensic science community, to include researchers, practitioners, law enforcement, and legal professionals;
 (ii)ensure that standards development is appropriate to the needs of the forensic science community and relevant to practical applications;
 (iii)take into account existing studies and reports; and (iv)support public participation in the standards development process and the broad adoption of forensic science standards by holding public meetings and disseminating work products for public review and comment to the extent practicable.
 (B)Validation of recommendationsA recommendation on a forensic science standard under subparagraph (A) may not be published in the Federal Register until it has been subject to the validation program described in subsection (b).
 (3)MembersThe scientific area committees shall have significant representation from forensic science practitioners, academic researchers, and statisticians to balance scientific rigor with practical and regulatory constraints, and, to the extent practicable, the majority of the scientific area committees shall have a minimum representation of 50 percent from forensic science practitioners. Each member of a scientific area committee shall have significant academic, research, or practical expertise in a discipline of forensic science or in another area relevant to the purpose of the scientific area committee.
 (4)Federal Advisory Committee ActA scientific area committee established under this subsection shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
				9.National Commission on Forensic Science
 (a)EstablishmentThe Director of the National Institute of Standards and Technology and the Attorney General, in consultation with the Director of the National Science Foundation, shall establish a National Commission on Forensic Science.
 (b)DutiesThe Commission shall— (1)provide advice to Federal agencies implementing the unified Federal research strategy developed under section 4(d);
 (2)provide advice to the National Institute of Standards and Technology, including recommendations regarding the National Institute of Standards and Technology's responsibilities under section 8;
 (3)receive and review recommendations on standards development from the scientific area committees established under section 8(g) and, based on its review, advise the Department of Justice on the promotion of forensic science standards; and
 (4)provide advice to the Department of Justice, including recommendations regarding the development of a forensic science uniform code of professional responsibility and the Department of Justice's responsibilities under section 10.
 (c)SubcommitteesThe Commission may form subcommittees related to specific disciplines in forensic science or as necessary to further its duties under subsection (b). A subcommittee may include an individual who is not a member of the Commission.
 (d)ChairsThe Director of the National Institute of Standards and Technology and the Attorney General, or their designees, shall co-chair the Commission.
 (e)MembershipThe Director of the National Institute of Standards and Technology and the Attorney General, in consultation with the Director of the National Science Foundation, shall appoint each member of the Commission. The Commission shall include balanced representation among—
 (1)independent scientists with expertise in forensic science disciplines and other related disciplines, including statistics, social sciences, and engineering;
 (2)forensic science practitioners, including forensic science experts at Federal, State, local, and tribal forensic laboratories; and
 (3)users and parties subject to the use of forensic evidence in the legal system, including the legal community, victim advocate organizations, and law enforcement.
 (f)AdministrationThe Attorney General shall provide administrative support to the Commission. 10.Adoption, accreditation, and certificationThe Attorney General shall promote the adoption of forensic science standards developed under section 8, including—
 (1)by requiring, as appropriate, each laboratory under the Department of Justice to adopt the forensic science standards;
 (2)by encouraging other Federal forensic laboratories to adopt the forensic science standards; (3)by promoting accreditation and certification requirements based on the forensic science standards; and
 (4)by promoting any recommendations made by the Commission for adoption and implementation of forensic science standards.